Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments, filed on 2/11/2021, have been considered and entered.
New claims 18-23 are added.
 Applicant’s arguments, presented in Remarks are persuasive.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Benjaman Von Rueden on 4/21/2021.
The application has been amended as follows: 
In the claims:
In claim 13, line 1 “claim 6” is replaced by ----claim 1----.
Allowable Subject Matter
	Claims 1, 3-5, 7-10, 12-23 are allowed over the prior art of record.
                   Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 


Regarding claim 9, the prior art of record neither shows nor suggests a method of operating a lighting system, comprising all the limitations set forth in claim 9, particularly comprising the limitations of controlling the lighting sources of the first set and in the second set by selectively varying at least one of the intensity and the spectrum of the lighting radiation emitted by said lighting sources; sensing, using the at least first sensor and the least second sensor, an intensity and a spectrum of sunlight radiation towards said space for growing vegetables; adjusting at least one of intensity and spectrum of the lighting radiation emitted by the first and second set of lighting sources as a function of said sensing and setting a given ratio of the intensity of the lighting radiation emitted by the lighting sources of the first set to the intensity of the lighting radiation emitted by the lighting sources of the second set so as to achieve of a volumetric distribution of illumination adjusted to suit different stages of growth and life of the vegetables. 
Claims 3-5, 7-8, 10, 12-23 are allowed being dependent on allowed base claims 1 & 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			     Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875